Case: 11-11562    Date Filed: 08/02/2012   Page: 1 of 9

                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 11-11562
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 2:09-cv-14304-DLG



DAVID C. STINSON,

                                                           Petitioner-Appellant,

                                     versus

STATE OF FLORIDA,
Department of Health and Rehabilitative Services
401 NW Second Avenue
Miami, FL 33128,

                                                           Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (August 2, 2012)

Before TJOFLAT, FAY and EDMONDSON, Circuit Judges.
              Case: 11-11562     Date Filed: 08/02/2012    Page: 2 of 9



PER CURIAM:

      David C. Stinson is a Florida state prisoner. On February 4, 2005, a jury

found him guilty of the sale of cocaine within 1,000 feet of a school, in violation

of Fla. Stat. § 893.13(1)(c). Because he was an habitual felony offender, the trial

court sentenced him to prison for life. The Florida District Court of Appeal

affirmed his conviction and sentence. Stinson v. State, 935 So.2d 17 (Fla. App. 4th

Dist. 2006) (Table).

      On September 19, 2006, Stinson moved the trial court to vacate his

conviction pursuant to Florida Rule of Criminal Procedure 3.850, alleging, among

other things, that his trial counsel had rendered ineffective assistance in violation

of the Sixth and Fourteenth Amendments to the U.S. Constitution. The court held

an evidentiary hearing and denied the motion. The District Court of Appeal

affirmed. Stinson v. State, 13 So.3d 484 (Fla. App. 4th Dist. 2009) (Table).

      His pursuit of state remedies having failed, Stinson petitioned the United

States District Court for the Southern District of Florida for a writ of habeas

corpus. 28 U.S.C. § 2254. He sought relief on several grounds, including

ineffective assistance of counsel. He argued that, among other things, counsel

was ineffective (1) in failing to investigate the actual distance between the cocaine



                                          2
               Case: 11-11562     Date Filed: 08/02/2012     Page: 3 of 9

sale and the school, particularly since the actual address of the school was

apparently set forth, at one point, incorrectly; (2) in failing to move the trial court

to suppress a suggestive identification made by an informant based on an out-of-

court photographic lineup presented to him by police; and (3) in failing to request

and review his sentencing score sheet before or after trial and failing to get a plea

offer. The District Court, relying on the state court records, denied relief.

      We granted a certificate of appealability (“COA”) on the following three

issues:

      Whether, in light of the incorrect address contained in the police report
      for the location of the cocaine sale, [counsel’s] failure to investigate the
      statutory element of the actual distance between the cocaine sale and the
      school amounted to ineffective assistance of counsel under Strickland
      v. Washington, 466 U.S. 668, l04 S.Ct. 2052 (1984).

      Whether Stinson sufficiently raised his claim of ineffective assistance
      of counsel for failing to file a motion to suppress a suggestive
      identification, such that the district court’s failure to address it amounted
      to error under Clisby v. Jones, 960 F.2d 925, 938 (11th Cir. 1992) (en
      banc).

      Whether the district court adequately addressed, and Stinson properly
      exhausted, the claim that his counsel was ineffective for failing to obtain
      his state sentencing score sheet so that one of the convictions could be
      disputed at sentencing, satisfying the requirements of Clisbv. And, if so,
      whether the state court’s decision regarding the sentencing score sheet
      was based on an unreasonable determination of the facts in light of the
      evidence presented in the state court proceeding.

      Pursuant to the Antiterrorism and Effective Death Penalty Act (“AEDPA”),

                                           3
              Case: 11-11562     Date Filed: 08/02/2012   Page: 4 of 9

Pub.L.No. 104-132, 110 Stat. 1214 (1996), a federal court may not grant a state

prisoner habeas relief on a claim that was denied on the merits in state court unless

the state court decision: (1) “was contrary to, or involved an unreasonable

application of, clearly established Federal law as determined by the Supreme

Court of the United States;” or (2) “was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d).

      Section 2254(d) “imposes a highly deferential standard for evaluating

state-court rulings . . . .” Hardy v. Cross, 565 U.S. ___, 132 S.Ct. 490, 491, 181

L.Ed.2d 468 (2011) (quoting Felkner v. Jackson, 562 U.S. ___, 131 S.Ct. 1305,

1307, 179 L.Ed.2d 374 (2011)). This standard is “doubly deferential” when a

claim of ineffective assistance of counsel is evaluated under the § 2254(d)(1)

standard. Knowles v. Mirzayance, 556 U.S. 111, 123, 129 S.Ct. 1411, 1420, 173

L.Ed.2d 251 (2009) (quotations omitted). “The question is not whether a federal

court believes the state court’s determination under the Strickland standard was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.” Id. (quotations omitted).

      This deference applies whenever a claim was adjudicated “on the merits.”

Loggins v. Thomas, 654 F.3d 1204, 1218 (11th Cir. 2011). For § 2254 purposes, a

                                          4
                 Case: 11-11562   Date Filed: 08/02/2012    Page: 5 of 9

claim is presumed to be adjudicated on the merits if the federal claim is presented

to the state court and the state court has denied relief. Id. at 1217.

      The Sixth Amendment provides that a criminal defendant shall have the

right to “the Assistance of Counsel for his defense.” U.S. Const. amend. VI. To

succeed on an ineffective assistance claim under Strickland, a Stinson must show

that his Sixth Amendment right to counsel was violated because (1) his attorney’s

performance was deficient, and (2) the deficient performance prejudiced

his defense. Strickland v. Washington, 466 U.S. 668, 697, l04 S.Ct. 2052, 2064,

2070, 80 L.Ed. 2d 674 (1984). We need not “address both components of the

inquiry if the defendant makes an insufficient showing on one.” Id. at 697, 104

S.Ct. at 2069.

      Under the Strickland standard, the Supreme Court has continuously

reiterated that counsel’s performance was deficient only if it fell below an

objective standard of reasonableness, and “[a] court considering a claim of

ineffective assistance must apply a strong presumption that counsel’s

representation was within the wide range of reasonable professional assistance.”

Premo v. Moore, 562 U.S. __, 131 S.Ct. 733, 739, 178 L.Ed.2d 649 (2011)

(quotations omitted); see also Strickland, 466 U.S. at 688, 104 S.Ct. at 2065.

Prejudice occurs when there is a “reasonable probability that, but for counsel’s

                                           5
              Case: 11-11562     Date Filed: 08/02/2012    Page: 6 of 9

unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694, 104 S.Ct. at 2068. With these principals in hand, we

address in turn the issues set out in the COA.

                                          I.

      Stinson claims that counsel was ineffective for failing to investigate the

distance between the cocaine sale and the school. All he argues in his brief,

though, is that the District Court erred in failing to hold an evidentiary hearing on

the claim; he doesn’t challenge the District Court’s rejection of the claim.

Appellant’s Br. at 10. He does not argue that we should issue the writ of habeas

corpus because the Florida District Court of Appeal’s decision is not entitled to

AEDPA deference—that the decision is deficient for one or both of the reasons set

out in 28 U.S.C. § 2254(d)(1) and (2). In that Stinson failed to address the merits

of his constitutional claim on appeal, the claim is abandoned. See Martin v.

McNeil, 633 F.3d 1257, 1268 n.9 (11th Cir.), cert. denied, 132 U.S. 158 (2011).

      Were we to hold that the claim is not abandoned, Stinson still would not

prevail because he could not show Strickland prejudice. A law enforcement

officer testified at trial that he was personally familiar with the school and knew it

to be a school, and more importantly, he personally walked from the crime scene

to the school and measured the distance using a measuring device. His

                                           6
               Case: 11-11562     Date Filed: 08/02/2012    Page: 7 of 9

calculations determined that the school was 516 feet away. In sum, we affirm the

District Court on the first issue. We now turn to the second issue, which involves

counsel’s failure to move to suppress a suggestive identification.

                                           II.

      To raise a claim, a plaintiff, here a habeas petitioner, must state it “in such

clear and simple language that the [district] court may not misunderstand it.”

United States v. Massey, 443 F.3d 814, 819 (11th Cir. 2006). When the statement

is not clear enough to inform the district court of the legal basis for the objection,

the objection is not properly preserved. Id.; see also Smith v. Sec’y, Dep’t of

Corrs., 572 F.3d 1327, 1352 (11th Cir. 2009) (holding that the petitioner did not

properly preserve argument when he mentioned it in only one sentence of his 116-

page petition for habeas corpus, cited no authority for it, and never alluded to it in

his memorandum in support of the petition). To be sure, pro se pleadings are held

to a less stringent standard than pleadings drafted by attorneys and will be liberally

construed. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      In Clisby v. Jones, 960 F.2d 925, 936 (11th Cir. 1992) (en banc), we

expressed concern over the number of habeas cases that we had to remand for

consideration of issues the District Court had not resolved, and we instructed

district courts to resolve all claims for relief presented in a habeas petition,

                                           7
               Case: 11-11562     Date Filed: 08/02/2012    Page: 8 of 9

regardless of whether the court was going to grant or deny relief. Id. at 935-36. If

a court fails to address all of the claims for relief in a habeas petition, we “will

vacate the district court’s judgment without prejudice and remand the case for

consideration of all remaining claims.” Id. at 938.

       We have defined a “claim for relief” as “any allegation of a constitutional

violation.” Id. at 936. Nevertheless, on other occasions, we have confirmed that

the burden for properly identifying a claim, or alleging facts, rests with the

petitioner. See, e.g., Chavez v. Sec’y Fla. Dep’t of Corrs., 647 F.3d 1057 (11th

Cir. 2011) (noting that district court was not required to “ferret out” facts in a case

with a “massive record”), cert. denied, 132 S.Ct. 1018 (2012).

       In his appellate brief, Stinson, represented by counsel, does not argue that

he raised his claim of ineffective assistance of counsel (for failing to file a motion

to suppress) so clearly that the District Court should have addressed it. Rather, he

argues that Clisby requires remand simply because the District Court failed to

determine whether the claim had been exhausted in state court. An argument that

the habeas court failed to determine whether a claim was exhausted is not, under

Clisby, a claim for relief; thus, Stinson’s argument fails. See Clisby, 960 F.2d at

936.

       Moreover, since Stinson does not address the issue presented in the

                                           8
              Case: 11-11562     Date Filed: 08/02/2012   Page: 9 of 9

COA—whether he “sufficiently raised his claim of ineffective assistance of

counsel” based on the failure to file a motion to suppress—the issue is abandoned.

San Martin, 633 F.3d at 1268 n.9.

                                         III.

      The District Court did address, pursuant to Clisby, Stinson’s ineffective

assistance of counsel claim for failing to obtain his sentencing score sheet so that

one of his convictions could be disputed at sentencing. The District Court adopted

the Magistrate Judge’s report and recommendation in its entirety, which agreed

with the State’s assertion that Stinson had not pointed to anything in the score

sheet or presentence report that would have prejudicially affected his sentencing,

nor did he allege that there was a plea offer or that he would have pled guilty if he

had seen the score sheet. In the end, the District Court properly concluded that

District Court of Appeal’s decision regarding the sentencing score sheet was based

on a reasonable determination of the facts and a proper application of Strickland.

                                         IV.

      For the forgoing reasons, the judgment of the District Court is

      AFFIRMED.




                                          9